Title: Henry Banks to Thomas Jefferson, 21 October 1809
From: Banks, Henry
To: Jefferson, Thomas


          Sir  Richmond 21. Oct. 1809
          I have the honor, herewith to send you, a publication relating to the Manufactory of Arms. Upon perusal you will find a development of a greater tissue of fraud and folly than has ever been before exhibited in this country. Altho many of the guilty persons are unmasked yet there are others, and it is with regret that I speak it, who deserve to be equally exposed.
          To you it must be obvious that no public consideration ought at this time to weigh more than that of arming the Militia with proper Weapons, and it will be equally a sourse of regret, when you perceive that altho half a Milion of dollars of the peoples Money have been dissipated, there are at this time but few muskets fit for use and still fewer which deserve confidence. The reasons for this public Calamity are fully disclosed in the book now sent
          Were I not well assured of the deep Interest which you take in the welfare of your country, and particularly of this State I should not have called your Attention to a Subject which will afford nothing to amuse, and as little to satisfy you with the manner in which the best interests of this commonwealth have been managed
          With the highest approbation of the manner in which you have conducted the helm of our public Vessel, and equal confidence and hope, that you will still cherish a fostering Care for its future prosperity as well as safety, I have presumed thus to call your attention to matters which deserve a stronger hand than I have been able to exert.
          I am most respectfully Your fellow citizen Henry Banks
         